DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handke et al. (US Patent No. 5,353,898) in view of Stastny et al. (US Patent No. 7,451,541).
Claim 1:
	Handke teaches a method of manufacturing a damper for a vehicle (abstract, figure 1), the method comprising: obtaining a pressure tube (5); slidably positioning a piston assembly (6, 7) within the pressure tube (figure 1); forming a first open shell (101a; figure 6) from a first metal sheet (c. 2, l. 28-c. 3, l. 20); forming a second open shell (101b) from a second metal 
	Handke does not explicitly teach welding the first open shell to the second open shell to sealingly join the first open shell to the second open shell.
	Stastny teaches a method of manufacturing a double walled tube assembly (figure 3F), the method comprising: obtaining a first tube (20, 22); forming a first open shell (24a’) from a first metal sheet (figure 3F); forming a second open shell (24a’’) from a second metal sheet (figure 3F); positioning and aligning the first open shell with the second open shell around the first tube (figures 3F, G and 4); welding the first open shell (24a’) to the second open shell (24a’’) to sealingly join the first open shell to the second open shell to define a second tube (figures 3F, G and 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to weld the first shell to the second shell as taught by Stastny in order to provide a secure, fixed and permanent connection between the shells to form a stronger reserve tube structure in the method of Handke.
Claim 2:
	Stastny teaches that the positioning of the first open shell and the second open shell occurs before the welding (c. 3, l. 19-24).
Claim 3:
	Handke teaches that the reserve tube includes a longitudinal axis (vertical, figure 6) but does not explicitly teach that the reserve to is joined along the longitudinal axis.
Stastny teaches that the second tube includes a longitudinal axis, the first open shell being welded to the second open shell along the longitudinal axis (figures 3F,G and 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form a longitudinal joint between shells, as taught by Stastny, since Handke does not explicitly teach that the joint between the shells is required to be transverse to the longitudinal axis.  Further, at the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used a longitudinal joint because applicant has not disclosed that the longitudinal joint provides an advantage, is used for a particular purpose, or solves a stated problem not addressed by the joint location of Handke. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with either joint location taught by Handke or the claimed longitudinal joint because either joint performs the same function of joining the shells equally well. Therefore, it would have been an obvious matter of design choice to modify Handky/Stastny to obtain the invention specified in claim 3.


Claim 4:
	Stastny teaches that the first metal sheet (24a’) is a mirror image of the second metal sheet (24a’’) (figure 3F).
Claim 5:
	Handke teaches that the first metal sheet includes a peripheral shape that is not rectangular (peripheral shape is circular, figure 6).
Claim 6:
	Handke teaches that the first metal sheet (101a) comprises a tailored blank including a first portion (21) having a first set of mechanical properties and a second portion (21) having a second set of mechanical properties different than the first set of mechanical properties (the different diameters and ribbed profiles impart distinct mechanical loading patterns).
Claim 7:
	Handke teaches that the first portion is manufactured individually and separately from the second portion and subsequently joined to the second portion (as see in figure 7, 101a of figure 6 can be composed of multiple separate portions, e.g., 201a, 201c).
Claim 8:
	Handke teaches manipulating the first portion to obtain a first thickness different than a second thickness of the second portion (upper portion 201a has regions which are thicker than 201c).
Claim 9:
	Handke/Stastny teaches positioning a valve (15) in the protrusion (18) wherein the protrusion is located between the first open shell (301a) and the second open shell (301b) prior 
Claim 10:
	Handke teaches that the protrusion (18) directly engages the valve (15) within the reserve tube (figure 1).
Claim 11:
	Handke teaches that the protrusion (18) radially inwardly extends into the reserve tube (figure 8).
Claim 12:
	Handke teaches fixing a tubular sleeve (3) to a first end of the reserve tube (1, 101).
Claim 13:
	Handke teaches mechanically deforming a portion of the tubular sleeve (3) to define an annular lip (bent portion of 3 within 11) at the first end of the reserve tube (figure 1).
Claim 14:
	Handke teaches that the tubular sleeve (3) overlays the first end of the reserve tube (1, 101) such that the tubular sleeve is positioned radially outward of the first end of the reserve tube in an abutting relationship (figure 1).
Claim 15:
	Handke teaches that the step of forming the first open shell (101a) includes forming a first flange (21, 22) and the step of forming the second open shell (101b) includes forming a second flange (21, 22), the first and second flanges being fixed to one another (by assembly of 
Claim 19:
	Handke teaches that the protrusion (18) forms a tubular extension that extends radially outwardly from the reserve tube, the tubular extension receiving a control valve (15).

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive.
Applicant alleges that Handke fails to teach forming metal sheets into open shells as required by claim 1.  Applicant alleges that Handke teaches “forming an integral part 1 as shown in Figure 2 and described at column 9, lines 45-50 [and the] disadvantages associated with welded flow path tube units at column 10, lines 8-15.” (Remarks, p. 1).  Further, applicant alleges that Handke “does not depict a first open shell formed from a first metal sheet or a second open shell formed from a second metal sheet. On the contrary, Figure 6 depicts a first tube section 101a and a second tube section 101b.” (Remarks, p. 1).  The examiner respectfully disagrees.
First, Handke does teach that one embodiment of its invention is to form an integral part 1, and the advantages that arise from the selection of that embodiment.  However, Handke further teaches that “[i]n FIGS. 6 to 10 the flow path tube units 1 are shown in modular construction,” (c. 11, l. 9-10) and that the modular construction achieves several advantages apart from the intergral configuration including “stepless rotatability of sections 101a and 101b 
Second, the first and second tube sections (101a and 101b) identified in Handke meet the broadest reasonable interpretation of the term “open shell” recited in claim 1.  A review of the specification provides no special definition for the term “shell” and, as such, a general definition interpretation of the term is appropriate.  Here, the term shell is interpreted as “a hard, protecting or enclosing case or cover, e.g. a housing”.  The descriptive modifier “open” indicates that there must be at least an opening or open space within the identified “shell”.  The first and second tube sections (101a and 101b) of Handke satisfy both conditions of the term “open shell”.  The tube sections include several openings and enclose a hollow space.  Further, the tube sections form a hard, protecting or enclosing covering or housing for the damper contained therein.  Accordingly, the first and second tube sections (101a and 101b) of Handke meet the broadest reasonable interpretation of the term “open shell” recited in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726